                  Case 3:18-cr-05579-RJB Document 911 Filed 11/12/19 Page 1 of 3




1                                                                                   Judge Leighton
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
8
                                          AT TACOMA
9
10
          UNITED STATES OF AMERICA,                        NO. CR18-5579 RBL
11
                                  Plaintiff
12                                                         NOTICE OF WITHDRAWAL OF

13                                                         COUNSEL
                             v.
14
          JUAN GAUGE ORDONEZ,
15
                                  Defendant.
16
17
                Please take notice that Stephen Hobbs, Assistant United States Attorney, hereby
18
     files this Notice of Withdrawal of Counsel. AUSA Hobbs is no longer assigned to this
19
     case. AUSA Karyn S. Johnson, AUSA Marci L. Ellsworth, and AUSA Angelica
20
     Williams are counsel of record for this case.
21
     //
22
     //
23
     //
24
25
26
27
28                                                                          UNITED STATES ATTORNEY
          Notice of Withdrawal - 1
                                                                              700 STEWART STREET, SUITE
                                                                                         5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 3:18-cr-05579-RJB Document 911 Filed 11/12/19 Page 2 of 3




1          DATED this 12th day of November, 2019.
2
3                                              Respectfully submitted,
4
                                               BRIAN T. MORAN
5                                              United States Attorney
6
7                                              /s/ Stephen Hobbs
                                               STEPHEN HOBBS
8
                                               Assistant United States Attorney
9                                              700 Stewart Street, Suite 5220
                                               Seattle, WA 98101-1271
10
                                               Telephone: (206) 553-4301
11                                             Fax:         (206) 553-4440
                                               E-mail:      Stephen.hobbs@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                               UNITED STATES ATTORNEY
     Notice of Withdrawal - 2
                                                                   700 STEWART STREET, SUITE
                                                                              5220
                                                                  SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
             Case 3:18-cr-05579-RJB Document 911 Filed 11/12/19 Page 3 of 3




1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on November 12, 2019, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF system, which will send notification of
4 such filing to the attorney(s) of record for the defendant(s).
5
6                                                    s/ Alissa Harris
                                                     ALISSA HARRIS
7
                                                     Paralegal Specialist
8                                                    United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
9
                                                     Seattle, Washington 98101-1271
10                                                   Phone: (206) 553-4439
                                                     Fax: (206) 553-4440
11
                                                     Email: Alissa.Harris@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                      UNITED STATES ATTORNEY
     Notice of Withdrawal - 3
                                                                          700 STEWART STREET, SUITE
                                                                                     5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
